Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 5/26/2021 is acknowledged. Claims 5, 12 and 19 are amended. 
Claims 1-21 are pending and have been examined, of which claims 1, 8 and 15 are independent.

Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

The drawing for fig. 1 filed on 5/26/2021 has been reviewed and accepted. The objection to drawing has been withdrawn. 
In view of TD filed on 5/26/2021, the obviousness type double patenting with Patent # 10433290 have been withdrawn. 
The claim rejections for claims 5-6, 12-13, 19-20 under 35 USC 112(b) have been withdrawn. 

Claim Rejections/Objections Maintained
In view of the amendment filed, the following rejections/objections are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2010/0272048) and Nammi et al. (US 2015/0256298) 

Regarding claim 1, Pan teaches a method performed by a base station in a communications system (communication between eNodeB 220 and WTRU 210, fig 3, para 33-34, 41), the method comprising: 
sending radio resource control (RRC) signaling to a user equipment (UE) (the group information is sent to WTRU via RRC, Para 41, 43), wherein the RRC signaling comprises first indication information indicating the UE to perform spatial bundling on hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ-ACK/NACK) information (in semi-static grouping, the component carriers that belong to each group is configurable and informed to WTRU via higher layer signaling, RRC, para 41; para 43 describes the indicator for group being provided by eNodeB to WTRU), wherein the spatial bundling is an AND logical operation (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is generated by AND operation for the ACK/NACK belonging to the same group, and generate single ; and 
receiving from the UE, a HARQ-ACK/NACK comprising a spatial bundled bit of the HARQ-ACK/NACK information (WTRU sends HARQ-feedback for the code-words based on bundled ACK/NACK, step 408, fig 4-5, para 33-35; as shown in fig 3, the WTRU communicates with eNodeB, and transmits HARQ on PUCCH as shown in fig 5, thus the eNodeB is considered to receive the bundled HARQ-ACK/NACK sent by WTRU).

Pan teaches the grouping of component carrier for the HARQ-ACK/NACK bundling. Pan does not teach transmission of HARQ-ACK/NACK as codebook. 

However, Nammi teaches receiving from the UE, a HARQ-ACK/NACK codebook comprising a spatial bundled bit of the HARQ-ACK/NACK information (UE 121 is configured to encode the bundled HARQ-ACK/NACK information using existing MIMO codebook, Para 89, 109, 144; further, para 14-20 describes co-representing ACK for 1st-4th  transport block together, and 2nd-3rd transport block together, by ACK for ACK-ACK and by NACK for ACK-NACK, NACK-ACK and NACK-NACK, which is logical AND operation for bundling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the 

 Regarding claim 8, Pan teaches an apparatus (eNodeB 220, fig 2-3), comprising: 
a processor (processor 317, fig 3); and 
a memory coupled to the processor and storing instructions (memory 315 coupled to processor 317, fig 3; computer program implemented in computer readable medium and executed by processor, Para 97); 
wherein the processor, when executing the instructions (processor 317 is configured to function according to the embodiment, Para 32, 97), is configured to: 
send radio resource control (RRC) signaling to a user equipment (UE) (the group information is sent to WTRU via RRC, Para 41, 43), wherein the RRC signaling comprises first indication information indicating the UE to perform spatial bundling on hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ-ACK/NACK) information (in semi-static grouping, the component carriers that belong to each group is configurable and informed to WTRU via higher layer signaling, RRC, para 41; para 43 describes the indicator for group being provided by eNodeB to WTRU), wherein the spatial bundling is an AND logical operation (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is generated by AND operation for the ACK/NACK belonging to the same group, and generate single ACK/NACK for the group, para 33-34, fig 4; spatial bundling of ACK/NACK, para 35); and 
receive from the UE, a HARQ-ACK/NACK comprising a spatial bundled bit of the HARQ-ACK/NACK information (WTRU sends HARQ-feedback for the code-words based on bundled ACK/NACK, step 408, fig 4-5, para 33-35; as shown in fig 3, the WTRU communicates with eNodeB, and transmits HARQ on PUCCH as shown in fig 5, thus the eNodeB is considered to receive the bundled HARQ-ACK/NACK sent by WTRU).

Pan teaches the grouping of component carrier for the HARQ-ACK/NACK bundling. Pan does not teach transmission of HARQ-ACK/NACK as codebook. 

However, Nammi teaches receive from the UE, a HARQ-ACK/NACK codebook comprising a spatial bundled bit of the HARQ-ACK/NACK information (UE 121 is configured to encode the bundled HARQ-ACK/NACK information using existing MIMO codebook, Para 89, 109, 144; further, para 14-20 describes co-representing ACK for 1st-4th  transport block together, and 2nd-3rd transport block together, by ACK for ACK-ACK and by NACK for ACK-NACK, NACK-ACK and NACK-NACK, which is logical AND operation for bundling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the benefit of maintaining high system performance in multi antenna system as taught by Nammi in para 82.

 Regarding claim 15, Pan teaches a non-transitory computer readable medium (computer readable storage medium, Para 97; memory 315, fig 3) storing instructions that when executed by a processor (computer program implemented in computer readable medium and executed by processor, Para 97; processor 317, fig 3), configure the processor (processor 317, fig 3, para 97) to: 
send radio resource control (RRC) signaling to a user equipment (UE) (the group information is sent to WTRU via RRC, Para 41, 43), wherein the RRC signaling comprises first indication information indicating the UE to perform spatial bundling on hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ-ACK/NACK) information (in semi-static grouping, the component carriers that belong to each group is configurable and informed to WTRU via higher layer signaling, RRC, para 41; para 43 describes the indicator for group being provided by eNodeB to WTRU), wherein the spatial bundling is an AND logical operation (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is generated by AND operation for the ACK/NACK belonging to the same group, and generate single ACK/NACK for the group, para 33-34, fig 4; spatial bundling of ACK/NACK, para 35); and 
receive from the UE, a HARQ-ACK/NACK comprising a spatial bundled bit of the HARQ-ACK/NACK information (WTRU sends HARQ-feedback for the code-words based on bundled ACK/NACK, step 408, fig 4-5, para 33-35; as shown in fig 3, the WTRU communicates with eNodeB, and transmits HARQ on PUCCH as .

Pan teaches the grouping of component carrier for the HARQ-ACK/NACK bundling. Pan does not teach transmission of HARQ-ACK/NACK as codebook. 

However, Nammi teaches receive from the UE, a HARQ-ACK/NACK codebook comprising a spatial bundled bit of the HARQ-ACK/NACK information (UE 121 is configured to encode the bundled HARQ-ACK/NACK information using existing MIMO codebook, Para 89, 109, 144; further, para 14-20 describes co-representing ACK for 1st-4th  transport block together, and 2nd-3rd transport block together, by ACK for ACK-ACK and by NACK for ACK-NACK, NACK-ACK and NACK-NACK, which is logical AND operation for bundling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the benefit of maintaining high system performance in multi antenna system as taught by Nammi in para 82.

 Regarding claim 2, 9 and 16, Pan further teaches wherein the spatial bundled bit of the HARQ-ACK/NACK information equals to a value of an AND logical operation of bits of the HARQ-ACK/NACK information of a carrier (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is .

 Regarding claim 3, 10 and 17, Pan further teaches 
sending downlink control information indicating a physical uplink control channel (PUCCH) resource (PDCCH transmitted for DL resource allocation implicitly indicates the PUCCH resource for HARQ feedback, Para 51-52), wherein the PUCCH resource is for receiving the spatial bundled bit of the HARQ-ACK/NACK information (the assigned and selected PUCCH resource is used for HARQ ACK/NACK bits set according to bundled feedback, para 59, 61, fig 11).

 Regarding claim 4, 11 and 18, Pan further teaches wherein the PUCCH resource is determined on a start address of the PUCCH resource and a size of the PUCCH resource (the PUCCH resource is implicitly indicated by the CCE address of PDCCH, Para 51-52; further, fig 9a-b show that one PUCCH resource assigned for each group is selected and the two HARQ bits are determined and transmitted via PUCCH, para 58).

 Regarding claim 5, 12 and 19, Pan further teaches 
sending higher layer signaling indicating a plurality of physical uplink control channel (PUCCH) resources (PUCCH resources are explicitly indicated 

 Regarding claim 6, 13 and 20, Pan further teaches wherein the plurality of PUCCH resources comprise at least two PUCCH resources corresponding to one PUCCH format (fig 12 shows three PUCCH resources for bundled ACK/NACK transmissions, where two of the PUCCH resources are of format 1b, para 66).

 Regarding claim 7, 14 and 21, Pan fails to teach, but Nammi further teaches wherein the HARQ-ACK/NACK codebook is determined (the bundled HARQ ACK/NACK is determined based on number of downlink transport blocks and up to two scheduled transport blocks, fig 9, para 89-90, para 93, 96) based on at least one of: 
a total quantity of at least one scheduled carrier (fig 9 and 12 show one or two bundled ACK/NACK based on three or four transport blocks are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the benefit of maintaining high system performance in multi antenna system as taught by Nammi in para 82.

Response to Arguments
Applicant's arguments filed with respect to reference Pan not teaching the claim limitation of claim 1, specifically the sending RRC to UE, signaling UE to perform spatial bundling on HARQ ACK/NACK, where the spatial bundling is AND operation (Page 8-9) have been fully considered but they are not persuasive. The applicant argues, that Pan teaches the PDCCH indication to enable bundling, which does not teach RRC instruction to perform spatial bundling. The examiner respectfully disagrees. Pan is directed to HARQ feedback for grouped component carriers (abstract). In Para 41-43, the reference teaches the configuration of WTRU, including the grouping information for ACK/NACKs. Para 41 describes that the grouping of ACK/NACK is semi-statically configured via higher layer signaling. The indication in Para 43 is based on the grouping configuration. Para 43 describes the PDCCH with indicator, which is used to compare with number of successfully decoded PDCCH. If the number of successfully decoded PDCCH is not equal to indicated value, the NACK is generated for the group. Thus, the group indication to be used by the WTRU for bundling the ACK/NACK is the configuration received by RRC as described in para 41. It is noted that Pan does not teach transmission of HARQ-ACK/NACK as codebook. Nammi teaches the limitation of receiving HARQ ACK/NACK codebook with spatial bundled bit information as described above. Thus, Pan appears to teach the argued limitation, and Pan in view of Nammi appears to teach the limitations of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pajukoski et al. (US 2012/0207109): abstract: enable simultaneous transmission of a positive or negative acknowledge and channel state information and spatially bundle the positive or negative acknowledge bits corresponding to multiple transport blocks for each of a plurality of component carriers, where if there are two positive or negative acknowledge bits on a carrier component a logical “AND” operation is applied to bundle the two positive and negative acknowledge bits; in a case where CC bundling is made configurable, dedicated RRC signaling can be applied (para 163). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.